Citation Nr: 1143176	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  06-30 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lung disability, as secondary to asbestos exposure.

2.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2008 rating decisions of the RO in Jackson, Mississippi, which denied service connection for asbestosis and depression, respectively.  

The Veteran testified before the undersigned at a September 2010 hearing at the RO.  A transcript has been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for depression, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during military service aboard naval ships.

2.  The Veteran's current pleural thickening and fibrosis with severe restrictive lung impairment are at least as likely as not related to his in-service asbestos exposure.



CONCLUSION OF LAW

The Veteran's pleural thickening and fibrosis with severe restrictive lung impairment was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has a respiratory disability as a result of in-service asbestos exposure.  For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran served aboard the U.S.S. Eldorado, U.S.S. Paul Revere, and U.S.S. Weiss.  The RO conceded exposure to asbestos during service; and the in-service incurrence element is therefore satisfied.  See id.  

In September 2007, the Veteran was provided a VA examination in connection with his service connection claim.  The examiner noted that current x-ray findings revealed stable left pleural parenchymal scarring, as compared to previous results, but also indicated that the Veteran's history of right pleural plaques "could be related to" asbestosis exposure.  However, the examiner indicated that the Veteran's pulmonary function studies were consistent with moderate obstructive ventilatory impairment of COPD; and he ultimately concluded that it was unlikely that the Veteran's asbestos exposure was related to his current pulmonary condition, citing the absence of any "evidence of interstitial lung disease and the left pleural atelectasis and scarring appear[ing] to be present probably from the time of its definition in the postoperative period following coronary artery bypass grafting in 2003."  

A January 2009 VA primary care treatment record details the Veteran's past medical diagnoses, to include asbestosis COPD, mycobacterium avium intracellulare (MAI) and pulmonary fibrosis.  

Additionally, the Veteran's private physician provided January 2009 and October 2010 statements who treated the Veteran for diagnosed "COPD, chronic hypoxic respiratory failure and asbestosis."  The private physician also reported that a recent examination showed "severe obstructive impairment....diffuse bilateral crackles, expiratory wheezes and very poor air movement."  In his October 2010 statement, the private physician stated that recent CT scans of the Veteran's chest revealed small bilateral effusions and bilateral pleural thickening, which, given his in-service asbestos exposure, was diagnostic of asbestosis.  

Nonetheless, the record was not clear whether the CT results provided with this statement were congruent with the statement provided by the private physician.  The Board determined, based on the above, that an expert opinion was required.  The Board needed answers to three questions: 1) what disability(ies) of the lungs does the Veteran have; 2) does the Veteran's 60+ year history of smoking have a bearing on the current disability(ies); and 3) is it at least as likely as not that the Veteran's lung disability was caused by or is otherwise the result of in-service asbestosis exposure?

A June 2011 medical opinion report was obtained.  The examiner indicated that the Veteran had pulmonary nodules with pleural thickening and fibrosis with severe restriction.  The examiner indicated that the Veteran's smoking history may contribute to the development of obstructive airway disease and chronic obstructive pulmonary disease, bet he explained that the severe restriction could be explained by asbestos-related lung disease.  The examiner indicated that the restrictive impairment is likely related to asbestos pulmonary disease and can be responsible for 50% or greater of his ventilator impairment.

The Board finds that the Veteran has a current lung disability not related to his smoking history: pleural thickening and fibrosis with severe restriction.  This current disability has been related to asbestos exposure by competent medical evidence.  The Veteran's inservice asbestos exposure has been conceded.  As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Veterans Claims Assistance Act (VCAA)

The lung claim has been granted.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).


ORDER

Service connection for pleural thickening and fibrosis with severe restriction due to asbestos exposure is granted.

REMAND

The Board must remand the Veteran's depression claim for additional VA examination and medical opinion.  The Veteran was seen for an August 2008 VA examination in connection with this claim.  The examiner indicated that the Veteran had major depression secondary to his "physical problems," listing peripheral neuropathy, obstructive sleep apnea, dementia not otherwise specified, chronic obstructive pulmonary disease (COPD), coronary artery disease, cerebrovascular accident, hyperlipidemia, transient ischemic attack, hypothyroidism, hypertension, kidney stones, cervical spondylosis and a seizure condition.  The RO did not clarify this opinion as the Veteran had no service-connected disabilities at the time.

Asbestos related lung disease is not among the disabilities resulting in depression in the August 2008 VA examination report.  COPD is, however, and the two have been the subject of some confusion, as discussed above.  As such, the Board concludes that a remand is necessary to obtain a VA examination to determine whether the Veteran's depression is secondary, by causation or aggravation, to his service-connected asbestos related pleural thickening and fibrosis with severe restriction.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the August 2008 VA examination, or if she is not available, to an appropriate examiner.  If it is determined that an examination is necessary, one should be scheduled.

The entire claims folder and a copy of this REMAND should be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  A complete rationale should be provided for any opinion expressed.

Specifically, the examiner should determine whether it is at least as likely as not (50 percent or greater) that the Veteran's diagnosed major depression is either caused by or aggravated by his service-connected asbestos related pleural thickening and fibrosis with severe restriction.  In so doing, the examiner should comment on the relevance, if any, of the Veteran's statement in the August 2008 examination report that his depression began before any physical problems, but that his physical problems did aggravate the depression.

If the examiner determines that the Veteran's service connected lung disability aggravated his depression, the degree of aggravation should be quantified, if possible.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


